
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.18.1


AMENDMENT TO JANUS 2010 LONG TERM STOCK INCENTIVE PLAN


        The Janus Capital Group Inc. 2010 Long-Term Incentive Stock Plan, as
amended (the "Plan"), is hereby amended as follows, effective December 28, 2011:

1.Article 2—Definitions of the Plan hereby is amended by adding the following
definition:

"Good Reason" shall have the meaning assigned to such term in the Grantee's
individual employment or severance agreement or, if the Grantee is not a party
to an agreement in which Good Reason is defined, Good Reason shall mean the
occurrence of any of the events or conditions described below which are not
cured by the Company (if susceptible to cure by the Company) within thirty
(30) days after the Company has received written notice from the Grantee (which
notice must be provided by the Grantee within ninety (90) days of the initial
existence of the event or condition constituting Good Reason): (i) a material
adverse alteration in the nature or status of the Grantee's responsibilities
from those in effect immediately prior to the Change in Control other than any
such alteration primarily attributable to the fact that the Company may no
longer be a public company or to other changes in the identity, nature or
structure of the Company; and provided, that a change in the Grantee's title or
reporting relationships shall not of itself constitute Good Reason (unless such
change results in a material adverse alteration as described above), (ii) any
material reduction in the Grantee's base salary except for any across-the-board
reduction similarly affecting similarly-situated employees of the Company, or
(iii) the relocation of the Grantee's principal place of employment to a
location more than 40 miles from the Grantee's principal place of employment
immediately prior to the Change of Control, provided that such relocation
results in a material negative change to the Grantee's employment.

2.The third sentence of Section 4.1 of the Plan hereby is amended by deleting it
and replacing it with the following sentence:

The number of Shares for which Awards may be granted to any Grantee on any Grant
Date, when aggregated with the number of Shares for which Awards have previously
been granted to such Grantee in the same calendar year, shall not exceed one
percent (1%) of the total Shares outstanding as of such Grant Date; provided,
however, that the total number of Shares for which Awards may be granted to any
Grantee in any calendar year shall not exceed 650,000.

3.Article 12—Change of Control of the Plan hereby is amended by deleting it in
its entirety and replacing it with the following:

Except as otherwise provided in an Award Agreement or determined by the
Committee at the time an Award is granted, if a Change of Control occurs, then:

        (a)   Following a Change of Control, each outstanding Award shall remain
outstanding and shall continue to vest in accordance with its terms (subject to
adjustment in accordance with Section 4.2 hereof); provided, however, that, in
the event of a termination of a Grantee's employment or service by the Company
without Cause or for Good Reason during the 24-month period following such
Change of Control, on the date of such termination (i) such Award shall become
fully vested and, if applicable, exercisable, (ii) the restrictions, payment
conditions, and forfeiture conditions applicable to any such Award granted shall
lapse, and (iii) any performance conditions imposed with respect to Awards shall
be deemed to be fully achieved at target levels.

        (b)   Notwithstanding the foregoing or any other provision of the Plan
or any applicable award agreement, in the event of a Change of Control, except
as would otherwise result in adverse tax consequences under Section 409A of the
Code, the Board may, in its sole discretion, provide that each Award shall,
immediately upon the

--------------------------------------------------------------------------------



occurrence of a Change of Control, be cancelled in exchange for a payment in
cash in an amount equal to (x) the excess of the consideration paid per Share in
the Change of Control over the exercise or purchase price (if any) per Share
subject to the Award multiplied by (y) the number of Shares granted under the
Award. Where such acceleration would result in adverse tax consequences under
Section 409A of the Code with respect to an Award, the Board may, in its sole
discretion, provide that such Award shall become vested and non-forfeitable upon
the occurrence of the Change of Control; provided, however, that the Grantee
shall not be able to exercise the Award, and the Award shall not become payable,
except in accordance with the terms of such Award or until such earlier time as
the exercise and/or payment complies with Section 409A of the Code.

4.Except as amended above, the Plan shall remain in full force and effect.

        IN WITNESS WHEREOF, Janus Capital Group Inc. has executed this Amendment
as of this 28th day of December, 2011.

    Janus Capital Group Inc.
 
 
By:
 
/s/ KARLENE J. LACY


--------------------------------------------------------------------------------

Karlene J. Lacy
Vice President of Taxation
ATTEST:
 
 
 
 

/s/ SUSAN J. ARMSTRONG


--------------------------------------------------------------------------------

Susan J. Armstrong
 
 
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.18.1



AMENDMENT TO JANUS 2010 LONG TERM STOCK INCENTIVE PLAN
